Case 1:99-mc-09999 Document 1144-12 Filed 10/12/20 Page 1 of 1 PageID #: 115588




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

  TELADOC HEALTH, INC.,                                  )
                                                         )
                              Plaintiff,                 )
                                                         )
                 v.                                      )   C.A. No. ____________
                                                         )
  AMERICAN WELL CORPORATION,                             )
                                                         )
                              Defendant.                 )


                                PLAINTIFF TELADOC HEALTH, INC.’S
                                 RULE 7.1 DISCLOSURE STATEMENT

                      Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Teladoc Health, Inc. states

 that it has no parent corporation and no publicly held corporation owns ten percent (10%) or more

 of its stock.


                                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                         /s/ Rodger D. Smith II

                                                         Rodger D. Smith II (#3778)
                                                         Cameron P. Clark (#6647)
                                                         1201 North Market Street
 OF COUNSEL:                                             P.O. Box 1347
                                                         Wilmington, DE 19899
 Michael V. Solomita                                     (302) 658-9200
 NORTON ROSE FULBRIGHT US LLP                            rsmith@mnat.com
 1301 Avenue of the Americas                             cclark@mnat.com
 New York, NY 10019-6022
 (212) 408-5100                                          Attorneys for Plaintiff Teladoc Health, Inc.

 October 12, 2020
